DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 19 April 2022, in the matter of Application N° 16/082,705.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16, 19-21 and 23 are pending, where claims 9-16 remain withdrawn from consideration.
Claims 22, 24, and 25 have been canceled.  No claims have been added.
Claims 19 has been amended to narrow the hydrophobic drug of the hydrophobic/hydrophilic drug mixture to resiquimod.  Support for this amendment is found in canceled claim 24.
No new matter has been added.
Thus, claims 19-21 and 23 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.




Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ cancellation of claim 22 overcomes the previously raised indefiniteness rejection.  Said rejection is thus withdrawn.

Rejection under 35 USC 102/103
Applicants’ amendment to claim 19 overcomes the previously raised rejection on the grounds that Singh, though teaching and suggesting combinations of hydrophilic and hydrophobic drugs, does not specifically teach that the hydrophobic drug can be the amended resiquimod.  On this ground alone, said rejection is withdrawn.  The Examiner notes further that claims 1, 4, 5, 8, and 18 mentioned in Applicants’ remarks are not at issue.

Rejection under 35 USC 103
Applicants’ amendment to claim 19 overcomes the previously raised rejection on the grounds that Singh, though teaching and suggesting combinations of hydrophilic and hydrophobic drugs, does not specifically teach that the hydrophobic drug can be the amended resiquimod.  On this ground alone, said rejection is withdrawn.  The Examiner notes further that claims 1-5, 8, and 18 mentioned in Applicants’ remarks are not at issue.





New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO 2008/130587 A2; also published as USPN 9,114,238 B2) in view of O’Hagan et al. (US Pre-Grant Publication Nº 2013/0287832 A1). [emphasis added to reflect canceled claims]
The recited composition of claim 19 is directed to a microneedle structure which upon dissolution, releases nanoparticles that are self-assembled and which consist of a uniform mixture of a biocompatible amphiphilic block copolymer (e.g., poloxamer) and a composition of drugs.  As amended, the composition of drugs is a mixture of a hydrophilic drug and a hydrophobic drug, wherein the latter is defined as being resiquimod.
As before, the Examiner notes that the recited microneedle structure is styled as a “self-assembled nanoparticle-releasing dissolving microneedle structure.”  Most notably, the recited structure and composition of the microneedles themselves is one that is a “uniform mixture” of the two recited components and not a nanoparticulate structure. [emphasis added]  It is only after the microneedle structure is inserted into the body that the needles dissolve and the mixture of the two components self-assemble to form the resulting nanoparticles.
MPEP §2112(I) states, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  MPEP §2112.01(I) also states, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  Lastly, MPEP §2112.01(II) states, “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and that, “[a] chemical composition and its properties are inseparable.”
In the instant case, the Examiner advances the position that where the recited microneedle composition and structure is disclosed in the prior art, it will be considered to also teach the recited limitation pertaining to the self-assembly of the nanoparticles that are claimed as resulting from its use.  Again, the recited nanoparticles are understood as being formed after the components used to form the microneedles which are then administered to the given user’s skin and then allowed to dissolve within the body. [emphasis added]
Singh discloses solvent-cast microneedle arrays (see e.g., Abstract; Figure 5A).  Figure 5A discloses the following structure:

    PNG
    media_image1.png
    133
    604
    media_image1.png
    Greyscale

Paragraph [0063] defines the microprojection (microneedle) array (50) as being composed of two layers (52) and (54), wherein the first layer is composed of a plurality of microprojections or microneedles (56), and a separate base layer (58).  Thus, the plurality of microneedles is a completely separate component of the disclosed array.
The Abstract of the reference teaches that the two components are prepared by casting of solutions of the materials used to form the individual layers.  Therein, a first mold solution comprising a biocompatible material and a solvent (solvent is removed in the casting process), is cast atop a second cast solution, wherein the first solution preferably contains an active ingredient.
Claim 58 discloses a method for preparing an array of microprotrusions (aka microneedles) that comprises: a) providing a mold corresponding to the negative of the microprotrusions, b) casting solution comprising a biocompatible material, optionally an active ingredient, and a solvent into the mold, c) removing the solvent, d) demolding the resulting array from the mold, and e) ensuring that no bubbles are formed.
Based on this disclosure alone, the Examiner submits that the higher-level compositional and structural merits of claim 19 are met.  Therein, a person of ordinary skill in the art would understand that the cast microneedles of Singh are only composed of the biocompatible material and drug component, and that the disclosed solvent is not a part of the completed product.  As such, the skilled artisan would also have a reasonable expectation that the active ingredient component within the needles, would assume the shape of nanoparticles upon insertion into the skin.
The Examiner again notes that the reference is considered to teach Applicants’ “uniform mixture” limitation recited in claim 19, particularly as the polymer and drug components are formed into a solution prior to being cast in the mold.  Such is considered to expressly disclose that the two are uniformly mixed.  See also claim 58 and ¶[0090].
Regarding the biocompatible material that is used to formulate the solution of material and active, the reference teaches and suggests that suitable biocompatible, biodegradable, or bioerodible polymers will be inclusive of copolymers of ethylene glycol-propylene glycol-ethylene glycol (aka poloxamers or Pluronics®).  See claim 49 and ¶[0033].  Such is considered to meet the limitations of claims 20 and 21.
Regarding the active ingredient combination recited by claim 19, the reference teaches in claim 61, for instance, that the active ingredient of claim 58 is present and comprises a polypeptide, a protein or a nucleic acid.  Example 4, for instance, expressly discloses preparing a microneedle array loaded with 15% human parathyroid hormone (1-34 fragment) (aka hPTH1-34). 
The Examiner more critically notes that the disclosure defining “an active ingredient” as disclosed by the reference “includes a plurality of active ingredients.”  See ¶[0016].
Concerning the plurality of actives that may be administered from the microneedles, ¶[0082]-¶[0085] disclose the different classes, genera and species of active ingredients that are suitable to be formulated into and delivered from the practiced microneedles.  The Examiner notes that the foregoing disclosure does not refer to any of these embodiments in terms of their respective degrees of hydrophobicity.  However, the Examiner respectfully submits that it would be well within the purview of the ordinarily skilled artisan to determine which actives are hydrophobic and which are hydrophilic.
The foregoing is thus considered to meet the “composition of drugs” limitation recited in claim 19 with one singular exception.  The Examiner notes that while Singh does teach and suggest that the practiced microneedle arrays may include actives that are of the antiviral and/or anticancer genera.  The reference is thus considered to be inclusive of all active ingredients that are classified as topically-administered, antiviral or anticancer agents.
  However, the Examiner concedes that Singh does not expressly disclose resiquimod as a hydrophobic species of either.
O’Hagan is considered to bridge this gap in the art as it is a skin patch comprising a plurality of solid biodegradable microneedles that comprise a mixture of: (i) a biosoluble and biodegradable matrix material, and (ii) an influenza vaccine (see e.g., Abstract; claim 1).  Paragraphs [0077]-[0083] also disclose the practiced composition as well as some other components which may be present in the final microneedle composition (i.e., detergents, buffers, etc.).
Despite this perceived teaching away from the claimed invention, the Examiner notes that the practiced microneedle offers additional definition to the antiviral nature of the vaccines that may be administered from such a delivery device.  Of particular note is that ¶[0083] discloses resiquimod (aka R-848) as an antiviral active agent that may be topically administered from such a device.
Based on the combined guidance provided by the teachings of Singh and O’Hagan, the Examiner respectfully submits that a person of ordinary skill in the art, ahead of the effective filing date of the claimed invention, would have reasonably expected to have successfully prepared the instantly claimed invention.
As noted above, Singh continues to be viewed by the Examiner as teaching each of the recited limitations with the sole exception being its failure to expressly disclose resiquimod as a species of antiviral active agent that may be administered from the practiced composition.  
Singh also continues to be viewed as a reference that: (i) teaches microneedles formed of only polymer and active, (ii) that the polymer may be a poloxamer triblock copolymer as claimed, and (iii) that the active may be embodied by more than one active whereby said actives possess differing degrees of hydrophobicity.
The teachings of O’Hagan are instrumental in remediating the perceived deficiency insomuch as it is also directed to producing topically-applied, solid microneedle patches whose needles are formed of biodegradable polymer and a vaccine active.  The reference’s added definition that the vaccine additive may be embodied by resiquimod is considered to demonstrate a clear understanding by the state of the art that: (i) resiquimod is a known influenza vaccine (i.e., antiviral active), and more critically, (ii) resiquimod is known to be administered from a microneedle delivery vehicle.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed microneedle composition, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615